DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.

Status of Claims
This Office Action is in response to the amendments filed on 8/19/2022. Claims 1-2, 4, 6-13, 15, 17-23, 25, and 27-32 are presently pending and are presented for examination. 	

Response to Amendment
Applicant’s amendments, see pages 9-10 of 13, filed 8/19/2022, with respect to claim objections, 112(b) rejections, and 101 rejections have been fully considered and are persuasive.  The claim objections, 112(b) rejections, and 101 rejections have been withdrawn.

Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s first argument, with respect to the citation of engine temperature in the Nutaro reference, while the Applicant is correct in stating the Nutaro reference does not focus on the specifics of engine temperature while determining an engine startup, the Applicant has overlooked the citation of Comandore, of which the combination as a whole is used to teach the claimed aspects of claims 1 and 12.  The close monitoring of temperatures throughout an engine, such as taught by Comandore, would have been obvious to one of ordinary skill in the art to implement into the engine startup as disclosed by Nutaro.  While Nutaro broadly references temperature, the citation of Comandore focuses on the specifics, such as in claims 1 and 12.
Regarding the Applicant’s second argument, with respect to the Comandore reference not teaching the use of pressures of a compressor, paragraph [0037] of Comandore, as cited in the Final Rejection dated 6/22/2022, describes measurements taken regarding engine operation parameters.  The list of parameters which are included is not exhaustive, but after providing description of some of the many parameters, broadly includes "...other engine...pressure...measurements..." which would reasonably include compressor pressures, since other engine pressures and compressor measurements are listed among the measured engine operation parameters.
Regarding the Applicant’s third argument, with respect to claim 23, where neither Nutaro nor Jayathirtha nor Terwilliger teaching an automated engine controller that starts a turbine engine in response to a signal from a computer system, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that not all the claimed elements were known in the cited references, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 28 and 30 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 28 and 30 both recite the limitation "…history of the engine…" which is unclear as to what engine is being referred to, and should be more definitively claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-7, 11-13, 17-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nutaro et al. (US-2013/0057414; hereinafter Nutaro; already of record) in view of Comandore et al. (US-2020/0271011; hereinafter Comandore; already of record) and Jayathirtha et al. (US-2019/0213897; hereinafter Jayathirtha; already of record), and further in view of Runkle et al. (US-2006/0086094; hereinafter Runkle).
Regarding claim 12 and analogous claim 1, Nutaro discloses a system for starting a turbofan engine (see Nutaro at least Abs), the system comprising: 
a bus system (see Nutaro at least [0023]); 
a storage device connected to the bus system, wherein the storage device stores program instructions (see Nutaro at least [0025]); and 
a processor connected to the bus system (see Nutaro at least [0023]-[0026]), wherein the processor executes the program instructions to: 
receive first data inputs regarding factors influencing a time to departure for an aircraft (see Nutaro at least [0023]-[0025] airport configuration data); 
receive second data inputs regarding factors influencing time to start and set takeoff power for at least one turbofan engine on the aircraft (see Nutaro at least [0024]-[0025] aircraft model information; engine cool down parameters; engine warmup parameters) …
calculate an engine startup countdown (see Nutaro at least [0024] and [0046] where an engine start time is determined based upon factors from database 230) … the nominal minimum time to start and set takeoff power is based on the second data inputs (see Nutaro at least [0046]); 
upon completion of the engine startup countdown, send an engine start signal (see Nutaro at least [0023]-[0025], [0046], and Fig 4 which includes signals interpreted by symbology generation module that are then presented on display 400, which indicates an engine start time) … 
…
However, Nutaro does not explicitly disclose the following:
…the second data inputs include engine temperature, temperature and pressures at a compressor exit, and temperature and pressures at a compressor entrance…
…the countdown is based on a comparison of a nominal time to departure with a nominal minimum time to start and set takeoff power for the turbofan engines, and wherein the nominal time to departure is based on the first data inputs…
…an automated engine controller…
…initiate, by the automated engine controller, engine start in response to the start signal…
Comandore, in the same field of endeavor, teaches …the second data inputs include engine temperature (see Comandore at least [0037]), temperature and pressures at a compressor exit (see Comandore at least [0029], [0032], and [0037] parameters based at least on rotor assembly 90 which includes a compressor exit), and temperature and pressures at a compressor entrance (see Comandore at least [0029], [0032], and [0037] parameters based at least on rotor assembly 90 which includes a compressor entrance)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engine startup countdown as disclosed by Nutaro with various temperature readings as taught by Comandore to monitor component temperatures and control operations based upon temperature readings (see Comandore at least [0002]-[0003]).
Neither Nutaro nor Comandore explicitly disclose or teach the following:
…the countdown is based on a comparison of a nominal time to departure with a nominal minimum time to start and set takeoff power for the turbofan engines, and wherein the nominal time to departure is based on the first data inputs…
…an automated engine controller…
…initiate, by the automated engine controller, engine start in response to the start signal…
Jayathirtha, in the same field of endeavor, teaches …the countdown is based on a comparison of a nominal time to departure with a nominal minimum time to start and set takeoff power for the turbofan engines (see Jayathirtha at least [0021]-[0022] and Fig 3), and wherein the nominal time to departure is based on the first data inputs (see Jayathirtha at least [0016]-[0017] and [0023] where real-time conditions such as weather are compared to information from databases such as an aircraft’s engine type to determine if a particular taxiing operation may be performed, which directly affects the nominal departure time of the aircraft)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engine startup countdown as taught by Nutaro in view of Comandore with a nominal time to departure as taught by Jayathirtha to manage time sensitive data that may be affected by taxiing operations (see Jayathirtha at least [0017]).
Neither Nutaro nor Comandore nor Jayathirtha explicitly disclose or teach the following:
…an automated engine controller…
…initiate, by the automated engine controller, engine start in response to the start signal…
Runkle, in the same field of endeavor, teaches the following:
…an automated engine controller (see Runkle at least [0023], [0021], and [0025] which describes a method of automatically starting an aircraft engine; details on controllers; and signals transmitted to start the engine)…
…initiate, by the automated engine controller, engine start in response to the start signal (see Runkle at least [0023], [0021], and [0025] which describes a method of automatically starting an aircraft engine; details on controllers; and signals transmitted to start the engine)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engine start instructions as taught by Nutaro in view of Comandore and Jayathirtha with an automatic startup control such as taught by Runkle to ensure that preliminary conditions are satisfied and a consistent startup is achieved (see Runkle at least [0005], [0023], and [0026]).
Regarding claim 13 and analogous claim 2, Nutaro in view of Comandore, Jayathirtha, and Runkle teach the system of claim 12, wherein, prior to completion of the countdown, the processor further executes instructions to iteratively: 
update the nominal time to departure (see Jayathirtha at least [0021]-[0022] and Fig 3) according to new first data inputs (see Nutaro at least [0043]); 
update the nominal minimum time to start and set takeoff power according to new second data inputs (see Nutaro at least [0043]); and 
revise the engine startup countdown according to the new first and second data inputs (see Nutaro at least [0043]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the updated data inputs as taught by Nutaro in view of Comandore, Jayathirtha, and Runkle with a nominal time to departure as taught by Jayathirtha to manage time sensitive data that may be affected by taxiing operations (see Jayathirtha at least [0017]).
Regarding claim 17 and analogous claim 6, Nutaro in view of Comandore, Jayathirtha, and Runkle teach the system of claim 12, wherein factors influencing time to departure comprise at least one of: 
GPS position of the aircraft (see Nutaro at least [0029]); 
taxiing speed of the aircraft (see Nutaro at least [0025] and [0029]); 
runway selection assigned to the aircraft (see Nutaro at least [0025]); 
scheduled departure of the aircraft; 
current weather conditions (see Nutaro at least [0029]); 
known takeoff priority of the aircraft; or 
position and speed data of other taxiing aircraft received via automatic dependent surveillance broadcast (see Nutaro at least [0031]).  
Regarding claim 18 and analogous claim 7, Nutaro in view of Comandore, Jayathirtha, and Runkle teach the system of claim 12, wherein the factors influencing engine startup and time to set takeoff power further comprise at least one of: 
model of the engines on the aircraft (see Nutaro at least [0025]); 
type of start (see Nutaro at least [0025]); or 
current weather conditions (see Nutaro at least [0029]).  
Regarding claim 22 and analogous claim 11, Nutaro in view of Comandore, Jayathirtha, and Runkle teach the system of claim 12, wherein at least one of: 
the nominal time to departure is calculated by correlating the first data inputs to historical data (see Nutaro at least [0043] and [0045]-[0046]); or 
the nominal minimum time to start the engines and set takeoff power is calculated by correlating the second data inputs to historical data.  

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nutaro in view of Comandore, Jayathirtha, and Runkle as applied to claim 12 above, and further in view of Terwilliger et al. (US-2020/0056546; hereinafter Terwilliger; already of record).
Regarding claim 15 and analogous claim 4, Nutaro in view of Comandore, Jayathirtha, and Runkle teach the system of claim 12.  However, neither Nutaro nor Comandore nor Jayathirtha nor Runkle explicitly disclose or teach the processors further execute instructions to send a set takeoff power signal to the automated engine controller when the engines reach a specified operating temperature. 
Terwilliger, in the same field of endeavor, teaches the processors further execute instructions to send a set takeoff power signal to the automated engine controller when the engines reach a specified operating temperature (see Terwilliger at least [0036], [0043], and [0034] which describes the method of transitioning, via controller signals, the aircraft’s engines from a warm-up state to a takeoff power state once the engines have reached a target operating temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft takeoff procedure as taught by Nutaro in view of Comandore, Jayathirtha, and Runkle with a takeoff power signal as taught by Terwilliger to efficiently operate the aircraft via electrical taxi operations and then start the engines at the appropriate time to allow a required warmup prior to takeoff (see Terwilliger at least [0002]-[0003]).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nutaro in view of Comandore, Jayathirtha, and Runkle as applied to claim 12 above, and further in view of Colligan et al. (US-10,235,892; hereinafter Colligan; already of record).
Regarding claim 19 and analogous claim 8, Nutaro in view of Comandore, Jayathirtha, and Runkle teach the system of claim 12.  However, neither Nutaro nor Comandore nor Jayathirtha nor Runkle explicitly disclose or teach the processor further executes instructions to calculate a confidence margin for nominal time to departure and/or the nominal minimum time to start the engines and set takeoff power.  
Colligan, in the same field of endeavor, teaches the processor further executes instructions to calculate a confidence margin for nominal time to departure and/or the nominal minimum time to start the engines and set takeoff power (see Colligan at least col 7 lines 40-54).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft takeoff procedure as taught by Nutaro in view of Comandore, Jayathirtha, and Runkle with a confidence margin as taught by Colligan to provide aircraft updates which aids with safety and planning (see Colligan at least col 1 lines 6-17).

Claims 9-10 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nutaro in view of Comandore, Jayathirtha, and Runkle as applied to claim 12 above, and further in view of Choi et al. (US-2018/0118361; hereinafter Choi; already of record).
Regarding claim 20 and analogous claim 9, Nutaro in view of Comandore, Jayathirtha, and Runkle teach the system of claim 12.  However, neither Nutaro nor Comandore nor Jayathirtha nor Runkle explicitly disclose or teach the processor further executes instructions to indicate a maximum allowed throttle position that can be set while the engines warm up to a temperature to set takeoff power.  
Choi, in the same field of endeavor, teaches the processor further executes instructions to indicate a maximum allowed throttle position that can be set while the engines warm up to a temperature to set takeoff power (see Choi at least [0014]-[0015], [0019], [0026]-[0027], and [0005]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Nutaro in view of Comandore, Jayathirtha, and Runkle with a maximum throttle position as taught by Choi to maintain a constant temperature of an engine in an aerial system (see Choi at least [0005]).
Regarding claim 21 and analogous claim 10, Nutaro in view of Comandore, Jayathirtha, Runkle, and Choi teach the system of claim 20, wherein the processor further executes instructions to at least one of: 
show the maximum allowed throttle position on a display; 
automatically limit throttle motion to the maximum allowed throttle position (see Choi at least [0014]-[0015], [0019], [0026]-[0027], and [0005]); or
provide mechanical resistance to resist movement of a throttle lever, by a crew member, as feedback to indicate that the engines are not ready for an acceleration.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system as taught by Nutaro in view of Comandore, Jayathirtha, and Runkle and further in view of Choi with a maximum throttle position as taught by Choi to maintain a constant temperature of an engine in an aerial system (see Choi at least [0005]).

Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nutaro in view of Comandore, Jayathirtha, and Runkle as applied to claim 22 above, and further in view of Rinehart et al. (US-2018/0225976; hereinafter Rinehart).
Regarding claim 29 and analogous claim 27, Nutaro in view of Comandore, Jayathirtha, and Runkle teach the system of claim 22.  However, neither Nutaro nor Comandore nor Jayathirtha nor Runkle explicitly disclose or teach the historical data includes operational histories of similar model engines.  
Rinehart, in the same field of endeavor, teaches the historical data includes operational histories of similar model engines (see Rinehart at least [0039], [0023]-[0025], and [0015] where departure statuses are determined based upon information from surrounding aircraft).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engine startup procedure as taught by Nutaro in view of Comandore, Jayathirtha, and Runkle with historical data such as taught by Rinehart to provide a summary of potential operational hazard which may lead to delays in takeoff time of similar aircraft (see Rinehart at least [0004]-[0005] and [0032]).
Regarding claim 30 and analogous claim 28, Nutaro in view of Comandore, Jayathirtha, Runkle, and Rinehart teach the system of claim 29, wherein the operational histories of similar model engines are correlated with recent history of the engine (see Rinehart at least [0039], [0023]-[0025], and [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the engine startup procedure as taught by Nutaro in view of Comandore, Jayathirtha, Runkle, and Rinehart with historical data correlation such as taught by Rinehart to provide a summary of potential operational hazard which may lead to delays in takeoff time of similar aircraft (see Rinehart at least [0004]-[0005] and [0032]).

Claims 23 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nutaro in view of Comandore and Runkle.
Regarding claim 23, Nutaro discloses a method (see Nutaro at least [0005]), comprising: 
performing a partial taxi of an aircraft to a point of departure with an engine on the aircraft turned off (see Nutaro at least [0022]); 
sending, by a processor, an engine start signal to an … engine controller at a specified time before a nominal time of departure, wherein the specified time provides a minimum interval before departure to start and set takeoff power for the engine (see Nutaro at least [0023]-[0025] and [0046]), wherein the nominal time of departure is based on first data inputs regarding factors influencing a time to departure for the aircraft (see Nutaro at least [0024]-[0025] airport configuration data), wherein a nominal minimum time to start and set takeoff power is based on second data inputs influencing time to start and set takeoff power for at least one engine on the aircraft (see Nutaro at least [0024]-[0025] aircraft model information; engine cool down parameters; engine warmup parameters), and …
…
However, Nutaro does not explicitly disclose the following:
…an automated engine controller…
…the second data inputs include engine temperature, temperature and pressures at a compressor exit, and temperature and pressures at a compressor entrance…
…starting, by the automated engine controller, the engine in response to the engine start signal…
Runkle, in the same field of endeavor, teaches the following:
…an automated engine controller (see Runkle at least [0023], [0021], and [0025] which describes a method of automatically starting an aircraft engine; details on controllers; and signals transmitted to start the engine)…
…starting, by the automated engine controller, the engine in response to the engine start signal (see Runkle at least [0023], [0021], and [0025] which describes a method of automatically starting an aircraft engine; details on controllers; and signals transmitted to start the engine)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engine warmup method as disclosed by Nutaro with an automated startup control such as taught by Runkle to ensure that preliminary conditions are satisfied and a consistent startup is achieved (see Runkle at least [0005], [0023], and [0026]).
Neither Nutaro nor Runkle explicitly disclose or teach the following:
…the second data inputs include engine temperature, temperature and pressures at a compressor exit, and temperature and pressures at a compressor entrance…
Comandore, in the same field of endeavor, teaches the following:
…the second data inputs include engine temperature, temperature and pressures at a compressor exit, and temperature and pressures at a compressor entrance (see Comandore at least [0029], [0032], and [0037] parameters based at least on rotor assembly 90 which includes a compressor exit and entrance)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engine startup as taught by Nutaro in view of Runkle with various temperature readings as taught by Comandore to monitor component temperatures and control operations based upon temperature readings (see Comandore at least [0002]-[0003]).
Regarding claim 31, Nutaro in view of Comandore and Runkle teach the method of claim 23, wherein factors influencing time to departure comprise at least one of: 
GPS position of the aircraft (see Nutaro at least [0029]); 
taxiing speed of the aircraft (see Nutaro at least [0025] and [0029]); 
runway selection assigned to the aircraft (see Nutaro at least [0025]); 
scheduled departure of the aircraft; 
current weather conditions (see Nutaro at least [0029]); 
known takeoff priority of the aircraft; or 
position and speed data of other taxiing aircraft received via automatic dependent surveillance broadcast (see Nutaro at least [0031]).  
Regarding claim 32, Nutaro in view of Comandore and Runkle teach the method of claim 23, wherein the factors influencing engine startup and time to set takeoff power further comprise at least one of: 
model of the engines on the aircraft (see Nutaro at least [0025]); 
type of start (see Nutaro at least [0025]); or 
current weather conditions (see Nutaro at least [0029]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nutaro in view of Comandore and Runkle as applied to claim 23, and further in view of Terwilliger.
Regarding claim 25, Nutaro in view of Comandore and Runkle teach the method of claim 23.  However, neither Nutaro nor Runkle nor Comandore explicitly disclose or teach the following: 
receiving a set takeoff power signal when the engine reaches a specified operating temperature; and 
setting takeoff power for the engine in response to the set takeoff power signal.  
Terwilliger, in the same field of endeavor, teaches the following:
receiving a set takeoff power signal when the engine reaches a specified operating temperature (see Terwilliger at least [0036], [0043], and [0034] which describes the method of transitioning, via controller signals, the aircraft’s engines from a warm-up state to a takeoff power state once the engines have reached a target operating temperature); and 
setting takeoff power for the engine in response to the set takeoff power signal (see Terwilliger at least [0043] and [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of partial taxiing prior to engine starting as taught by Nutaro in view of Runkle and Comandore with a takeoff power signal such as taught by Terwilliger to efficiently operate the aircraft via electrical taxi operations and then start the engines at the appropriate time to allow a required warmup prior to takeoff (see Terwilliger at least [0002]-[0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        11/3/2022